                                Case 2:19-cv-00044-RFB-VCF Document 48 Filed 04/29/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                George H. Haines, Esq.
                        8       Nevada Bar No. 9411
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Avenue, Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Email: ghaines@hainesandkrieger.com
                      12        Attorneys for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                STANLEY K. ANTHORY,                               Case No. 2:19-cv-00044-RFB-VCF
                      16
                                                    Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                      17                                                          THE 30(B)(6) DEPOSITION OF PIONEER/
                                        v.                                        MAC, INC.
                      18
                                PIONEER/MAC, INC.,                                Complaint filed: January 7, 2019
                      19
                                                    Defendant.
                      20

                      21                Plaintiff Stanley K. Anthory and Defendant Pioneer/Mac, Inc. (“Pioneer”) (collectively,

                      22        the “Parties”), by and through their counsel of record, have agreed and stipulated to the following:
                      23
                                        1.      On April 20, 2020, the Court ordered Pioneer to provide responses by noon on April
                      24
                                23, 2020 for all discovery that was pending and due by March 30, 2020 [ECF Dkt. 46].
                      25

                      26

                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00044-RFB-VCF Document 48 Filed 04/29/20 Page 2 of 2



                                       2.      Due to the physical restrictions that resulted from the COVID 19 pandemic, the
                         1

                         2      Parties agree to reschedule the 30(b)(6) deposition of Pioneer to take place by May 31, 2020,

                         3      notwithstanding the Court’s Order at ECF No. 46.

                         4             3.      This stipulation is made in good faith, is not interposed for delay, and is not filed
                         5
                                for an improper purpose.
                         6
                                       IT IS SO STIPULATED.
                         7             Dated April 29, 2020
                         8       KNEPPER & CLARK LLC                                   WRIGHT FINLAY & ZAK
                         9       /s/ Miles N. Clark                                    /s/ Ramir M. Hernandez
                      10         Matthew I. Knepper, Esq., SBN 12796                   Christopher A. J. Swift, Esq.
                                 Miles N. Clark, Esq., SBN 13848                       Nevada Bar No. 11291
                      11         5510 So. Fort Apache Rd, Suite 30                     Ramir M. Hernandez, Esq.
                                 Las Vegas, NV 89148                                   Nevada Bar No. 13146
                      12         Email: matthew.knepper@knepperclark.com               Email: cswift@wrightlegal.net
                                 Email: miles.clark@knepperclark.com                   Email: rhernandez@wrightlegal.net
                      13

                      14         HAINES & KRIEGER, LLC                                 Counsel for Defendant
                                 George H. Haines, Esq., SBN 9411                      Pioneer Services, sued as Pioneer/Mac, Inc.
                      15         8985 S. Eastern Avenue, Suite 350
                                 Las Vegas, NV 89123
                      16         Email: ghaines@hainesandkrieger.com
                      17         Counsel for Plaintiff
                      18                                             ORDER GRANTING
                      19          STIPULATION TO EXTEND THE 30(B)(6) DEPOSITION OF PIONEER/MAC, INC
                      20

                      21        IT IS SO ORDERED.
                                                                             _________________________________________
                      22                                                     UNITED STATES MAGISTRATE JUDGE
                      23                                                     DATED this 29th day of April, 2020.
                      24

                      25

                      26

                      27

                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
